This matter is pending before the court upon the recommendation of the Board of Commissioners on Character and Fitness that Sundiata Keita’s application to take the Ohio bar examination be disapproved.
IT IS ORDERED by the Court, sua sponte, that before a determination is made on the merits of this case the applicant, Sundiata Keita, submit to an independent psychiatric evaluation; that such evaluation be conducted by a psychiatrist to be selected by the court; and that such evaluation be at the applicant’s expense.
IT IS FURTHER ORDERED that this matter is stayed pending the court’s receipt of the psychiatrist’s report.